Citation Nr: 0616214	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for removal of growth 
from the throat, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for removal of growths 
from the feet, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for chronic headaches, 
claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for allergic rhinitis, 
claimed as due to Agent Orange exposure.

6.  Entitlement to service connection for fatigue, claimed as 
due to Agent Orange exposure.

7.  Entitlement to service connection for sleep disturbance, 
claimed as due to Agent Orange exposure.

8.  Entitlement to service connection for depression, claimed 
as due to Agent Orange exposure.

9.  Entitlement to service connection for onychomycosis, 
claimed as due to Agent Orange exposure.

10.  Entitlement to service connection for seborrheic 
keratosis, claimed as due to Agent Orange exposure.

11.  Entitlement to service connection for cherry angioma, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, regional 
office (RO). 


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and it is not shown by credible supporting 
evidence that a verified or verifiable stressor, which might 
lead to post-traumatic stress disorder, occurred during 
service. 

2.  Chronic disability due to removal of growths from the 
throat and feet; chronic headaches; allergic rhinitis; 
fatigue; sleep disturbance; depression; onychomycosis 
seborrheic keratosis; and cherry angioma were not present 
during the veteran's active service, and are not otherwise 
related to service including as a result of exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005). 

2.  Chronic disability due to removal of growths from the 
throat and feet; chronic headaches; allergic rhinitis; 
fatigue; sleep disturbance; depression; onychomycosis 
seborrheic keratosis; and cherry angioma were not incurred or 
aggravated in service, nor may such disability be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in August 2001, as 
well as by a statement of the case and supplemental statement 
of the case issued during the course of the appeal.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains the veteran's service medical records, and he was 
provided with VA examinations in June 2001 and March 2002.  
The veteran has not identified any additional pertinent 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

In light of the Board's denial of the appellant's claims for 
service connection, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues on 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The veteran maintains that he has post-traumatic stress 
disorder from stressors during his 1966-1969 active duty in 
the Army.

With regard to whether the veteran has received a valid 
medical diagnosis of post-traumatic stress disorder, the 
Board notes that, while the VA psychiatric examination in 
March 2002 concluded that he did not meet the criteria for a 
diagnosis of post-traumatic stress disorder, a private 
psychologist has provided statements to the effect that the 
veteran has post-traumatic stress disorder due to his service 
in Vietnam, and the veteran has received VA outpatient 
treatment for post-traumatic stress disorder.  However, even 
with a diagnosis of post-traumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a), service connection is 
not warranted, because the preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy during active service, and the record does not 
otherwise contain independent evidence which confirms his 
account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from post-traumatic stress 
disorder does not mean the [Board is] required to grant 
service connection for post-traumatic stress disorder."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38  
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000). 

Upon review of all of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  His service 
records indicate that he served overseas in Vietnam for 
approximately eleven months during 1967 and 1968.  His 
military occupational specialty (communications center 
specialist) does not indicate combat service.  There is no 
indication in his military records that he was assigned or 
participated in combat duties.  He was also not awarded a 
medal or decoration establishing combat service.  In 
conjunction with his military occupational specialty, the 
fact that he did not receive any award for combat service is 
evidence that he likely did not participate in combat.  For 
these reasons, the Board finds that the veteran is not shown 
by the objective evidence of record to have engaged in combat 
with the enemy.

Thus, as the Board has found that the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  For service connection to be 
warranted, there must be credible supporting evidence of 
record that the alleged stressors actually occurred.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Under 
DSM-IV, concerning a diagnosis of post-traumatic stress  
disorder, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran has alleged stressor events which include being 
seeing body bags that were being loaded up for return to the 
United States; being about 20 minutes away from an ammunition 
dump that was blown up; writing notification letters to 
relatives of dead soldiers; and riding on a helicopter that 
was involved in an exchange of fire with the enemy on the 
ground.  

The Board notes that with reference to this last incident, 
the veteran's accounts in the record have not been 
consistent.  On his post-traumatic stress disorder 
questionnaire completed in October 2001, he indicated "we 
were not hit."  On an intake assessment completed by the 
veteran's treating private psychologist in October 2001, the 
veteran reported "he exchanged shots with enemy soldiers 
while riding in a helicopter during the Tet Offensive."  On 
a July 2002 VA mental health clinic note, the veteran 
reported that "in Vietnam he was in helo which was hit, 
killing door gunner."  The veteran testified before a 
decision review officer at the RO in October 2003, and when 
asked about whether he actually witnessed the door gunner 
getting shot, replied "Yes, ma'am."  Finally, in a written 
statement dated in December 2004, the veteran stated "It's 
hard for me to believe that seeing a Door Gunner shot, as I 
was being flown to Saigon does not constitute some problem."

Upon review of the evidence of record, the Board finds that 
there is no independent evidence which corroborates any of 
the veteran's alleged stressors.  Service medical records do 
not provide independent verification of any of these events.  
The veteran has not been able to provide sufficient specific 
details of any of the events to allow VA to attempt to verify 
his accounts.  With respect to the helicopter incident, as 
noted above, the veteran had previously indicated that no one 
was injured on the helicopter, and more recently has claimed 
that a "door gunner" was killed.  However, he has not 
provided a name or other details that would allow VA to 
attempt to verify the death.

In sum, there is no evidence which corroborates the 
occurrence of the various stressors alleged by the veteran.  
The Board is unable to find that his alleged service 
stressors have been verified, or are verifiable, by official 
service records or other credible supporting evidence.

The weight of the credible evidence fails to show that a 
stressor which might lead to post-traumatic stress disorder 
occurred in service.  Thus, regardless of the presence or 
absence of a diagnosis of post-traumatic stress disorder, 
service connection for post-traumatic stress disorder may not 
be granted due to the lack of credible supporting evidence 
that the claimed in- service stressors occurred.  The veteran 
may apply to reopen his claim in the future, by submitting 
independent evidence to corroborate a service stressor, or by 
submitting sufficiently detailed information as would permit 
the VA to attempt stressor verification through the service 
department.  See 38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1  
Vet. App. 49 (1990).

Agent Orange Claims

The veteran contends that he has the following conditions 
that either began during service or are the result of 
exposure to Agent Orange during service:  removal of growths 
from the throat and feet; chronic headaches; allergic 
rhinitis; fatigue; sleep disturbance; depression; 
onychomycosis seborrheic keratosis; and cherry angioma.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

Prior to December 27, 2001, the law required that the veteran 
have a presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 
2002).

In December 2001, 38 U.S.C. § 1116 was amended and currently 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The record establishes that the veteran served in Vietnam in 
1967 and 1968; the Board concludes that the veteran must be 
presumed to have been exposed to an herbicide agent during 
his Vietnam era service.  38 C.F.R. § 3.307 (2005).

The veteran's service medical records do not show the 
presence of any of the claimed conditions.  The service 
separation examination in June 1969 indicated normal clinical 
evaluation.  

On VA examination in October 1969, the veteran reported no 
physical complaints other than loss of hearing.  The 
psychiatric examination was noted as normal.

The veteran underwent an Agent Orange registry examination in 
June 2001.  The examiner diagnosed removal of growths from 
the throat and feet; chronic headaches; allergic rhinitis; 
fatigue; sleep disturbance; depression; onychomycosis 
seborrheic keratosis; and cherry angioma.  The examiner did 
not indicate that any of these conditions were attributable 
to Agent Orange exposure.

An August 2001 statement from J.R.E., Ph.D., indicated that 
Dr. E. treated the veteran for depression in the early 1980s.  
A VA psychiatric examination in March 2002 diagnosed 
dysthymia.  The veteran described a long history of alcohol 
abuse, and problems with depression since the 1990s.  A 
November 2002 outpatient treatment record noted post-
traumatic stress disorder with sleep deprivation syndrome, as 
well as major depressive disorder.

Reviewing the record, the Board notes that the claimed 
disorders were not shown during service or for many years 
thereafter.  None of the disorders is among the list of 
disorders for which the Secretary has specifically determined 
a presumption of service connection is warranted.  The 
medical record does not establish a link between any current 
claimed condition or disability the veteran's period of 
service, including his presumed Agent Orange exposure.  

While the veteran contends that he has chronic disabilities 
related to removal of growths from the throat and feet; 
chronic headaches; allergic rhinitis; fatigue; sleep 
disturbance; depression; onychomycosis seborrheic keratosis; 
and cherry angioma, as a result of exposure to herbicides 
during his Vietnam service, his lay testimony alone is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, no medical evidence has been presented of a nexus 
between the veteran's presumed exposure to Agent Orange in 
service, or any other incident of service, and any current 
diagnoses of removal of growths from the throat and feet; 
chronic headaches; allergic rhinitis; fatigue; sleep 
disturbance; depression; onychomycosis seborrheic keratosis; 
and cherry angioma.  Accordingly, the Board concludes that 
entitlement to service connection for those conditions, 
including as due to Agent Orange exposure, is not warranted.  
There is no equipoise between the positive and negative 
evidence, therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2005).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


